Name: Council Decision (EU) 2017/2211 of 25 September 2017 on the signing, on behalf of the Union, of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA)
 Type: Decision
 Subject Matter: cooperation policy;  research and intellectual property;  Asia and Oceania;  health;  natural environment;  international affairs;  regions and regional policy;  European construction
 Date Published: 2017-12-01

 1.12.2017 EN Official Journal of the European Union L 316/13 COUNCIL DECISION (EU) 2017/2211 of 25 September 2017 on the signing, on behalf of the Union, of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Decision (EU) 2017/1324 of the European Parliament and of the Council (1) provides for the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States. (2) PRIMA aims to implement a joint programme to build research and innovation capacities and to develop knowledge and common innovative solutions for agro-food systems, to make them sustainable, and for integrated water provision and management in the Mediterranean area, to make those systems and that provision and management more climate resilient, efficient, cost-effective and environmentally and socially sustainable, and to contribute to solving water scarcity, food security, nutrition, health, well-being and migration problems upstream. (3) PRIMA will be jointly undertaken by a number of Member States and third countries (Participating States) with a high level of commitment to scientific, management and financial integration and under the same terms and conditions. (4) The Hashemite Kingdom of Jordan (Jordan) expressed its wish to join PRIMA as a Participating State and on an equal footing with the Member States and third countries associated to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) participating in PRIMA. (5) In accordance with Article 1(2) of Decision (EU) 2017/1324 Jordan is to become a Participating State in PRIMA subject to the conclusion of an international agreement for scientific and technological cooperation with the Union setting out the terms and conditions for the participation of Jordan in PRIMA. (6) On 30 May 2017, the Council authorised the Commission to open negotiations, on behalf of the Union, with Jordan, on an Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (the Agreement), subject to the adoption of Decision (EU) 2017/1324. The negotiations were successfully completed by the initialling of the Agreement. (7) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) is hereby authorised, subject to the conclusion of the said Agreement (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2017. For the Council The President M. MAASIKAS (1) Decision (EU) 2017/1324 of the European Parliament and of the Council of 4 July 2017 on the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States (OJ L 185, 18.7.2017, p. 1). (2) The text of the Agreement will be published together with the decision on its conclusion.